Fourth Court of Appeals
                                San Antonio, Texas
                                      June 20, 2016

                                   No. 04-16-00022-CV

                                   Kenneth H. TARR,
                                       Appellant

                                            v.

               TIMBERWOOD PARK OWNERS ASSOCIATION INC.,
                               Appellee

                From the County Court at Law No. 3, Bexar County, Texas
                            Trial Court No. 2014CV02779
                     Honorable David J. Rodriguez, Judge Presiding


                                     ORDER
      Appellee's motion for extension of time to file response is hereby GRANTED.



                                                 _________________________________
                                                 Marialyn Barnard, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 20th day of June, 2016.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court